Citation Nr: 0636507	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  03-16 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to September 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an December 2002 rating decision of the 
Buffalo, New York Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for 
status post right elbow fracture and denied entitlement to 
service connection for hepatitis C and right shoulder, hip 
and leg arthralgia.

In April 2004, the Board remanded the veteran's claims to 
service connection for hepatitis C and right shoulder, hip 
and leg arthralgia for further development.  In a March 2005 
decision, the RO granted the veteran service connection for 
right shoulder, hip and leg arthralgia with an evaluation of 
20 percent, effective June 11, 2002.  These issues are not 
currently on appeal.

The appeal for entitlement to service connection for 
hepatitis C is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83.


The veteran claims service connection for hepatitis C.  He 
asserts that he became infected as a result of getting two 
tattoos in 1972 while he was stationed on the USS Enterprise 
(CVAN 65).  He alternately maintains that his hepatitis C is 
the result of a blood transfusion he underwent during his 
service.

The veteran's service medical records show that his January 
1971 entrance exam noted no identifying body marks, scars or 
tattoos.  However, the veteran's September 1974 separation 
examination noted abnormal identifying body marks, scars, 
tattoos.

Additionally, the service medical records show that in 
September 1973, he sustained a cerebral concussion and right 
trimalar fracture after falling through a hatch hole on the 
flight deck of the USS Enterprise.  The veteran argues in the 
alternative that his current hepatitis C may have resulted 
from a blood transfusion that he received after his September 
1973 fall while in service.

VA treatment records demonstrate a current diagnosis of 
hepatitis C.  

In a February 2002 statement a registered physicians reported 
that she treated the veteran for hepatitis C, and that it was 
most likely that the disease was caused by his tattoos or by 
a blood transfusion that he may have had after a fall in 
1973.  The evidence is insufficient to decide the claim, 
because there is no indication that the physician's assistant 
reviewed the claims folder before rendering the opinion, and 
she did not provide a rationale.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
examination by a physician to determine 
the etiology of the current hepatitis C.  
The veteran's VA claims folder must be 
made available to the physician for 
review in connection with the 
examination, and the physician should 
acknowledge such review in the 
examination report. 

The examiner should comment as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
veteran's hepatitis C is causally related 
to service, including tattoos or a blood 
transfusion after a fall in September 
1973.  All conclusions should be 
supported by a clear rationale consistent 
with the evidence of record.  

2.  Then re-adjudicate the claim on 
appeal.  If it remains denied, issue a 
supplemental statement of the case, and 
return the case to the Board if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2006).

